IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MWAVUA MSHIMBA,                            : No. 406 MAL 2017
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
DEPARTMENT OF TRANSPORTATION,              :
BUREAU OF DRIVER LICENSING,                :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2017, the Petition for Allowance of Appeal

is DENIED. The Motion to Delay Suspension of Driving Privilege is dismissed as moot.